IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT
                          _____________________

                              No. 18-31159
                          _____________________

TARSIA WILLIAMS; BRECK WILLIAMS,

                                  Plaintiffs - Appellants
v.

TAYLOR SEIDENBACH, INCORPORATED

                                  Defendant - Appellee

Consolidated for argument with 18-31161

TARSIA WILLIAMS; BRECK WILLIAMS,

                                  Plaintiffs - Appellants
v.

MCCARTY CORPORATION,

                                  Defendant – Appellee

                      __________________________

              Appeals from the United States District Court
                  for the Eastern District of Louisiana
                       __________________________

          (Opinion August 15, 2019, 5 Cir., 2019, 935 F.3d 358)


Before OWEN, Chief Judge, JONES, SMITH, STEWART, DENNIS,
ELROD, SOUTHWICK, HAYNES, GRAVES, HIGGINSON, COSTA,
WILLETT, HO, DUNCAN, ENGELHARDT, and OLDHAM, Circuit Judges.

BY THE COURT:
                                    No. 18-31159
                                  c/w No. 18-31161

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,

      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.




                                       2